September 25, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
               FALCON CREST AVIATION SUPPLY, INC., Appellant

NO. 14-11-00789-CV                         V.

  JET MANAGEMENT, LLC, MIKE HANZEL, W.C.S. ONE, LLC AND HOSSEIN
                       TARAGHI, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Jet Management,
LLC, Mike Hanzel, W.C.S. One, LLC and Hossein Taraghi, signed, June 13, 2011, was
heard on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Falcon Crest Aviation Supply, Inc., jointly and severally, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.